Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                        Nos. 13-CF-1130 & 13-CF-1132

             OMAR V. ROLLERSON & ROLITA N. BURNS, APPELLANTS,

                                       V.

                           UNITED STATES, APPELLEE.

                     Appeals from the Superior Court of the
                              District of Columbia
                                (CF3-10870-12)

                    (Hon. Patricia A. Broderick, Trial Judge)

(Argued June 4, 2015                                Decided December 17, 2015)

     Justin Murray, Public Defender Service, with whom James Klein and Alice
Wang, Public Defender Service, were on the brief, for appellant Omar V. Rollerson.

      Mindy A. Daniels for appellant Rolita N. Burns.

      Katherine M. Kelly, Assistant United States Attorney, with whom Ronald C.
Machen Jr., United States Attorney at the time the brief was filed, and Elizabeth
Trosman, Elizabeth H. Danello, and Kendra D. Briggs, Assistant United States
Attorneys, were on the brief, for appellee.

      Before WASHINGTON, Chief Judge, EASTERLY, Associate Judge, and BELSON,
Senior Judge.


      WASHINGTON, Chief Judge: This case arises out of two altercations, taking

place on June 18, 2012, in which appellants Omar V. Rollerson (“Rollerson”) and
                                         2

Rolita N. Burns (“Burns”) allegedly sought to identify and punish those responsible

for slashing Burns‟s car tires. Appellants were charged with a series of crimes as a

result of these incidents. After a joint jury trial, Rollerson was convicted of

first-degree burglary while armed, assault with a deadly weapon, two counts of

possession of a firearm during a crime of violence or dangerous offense, and two

counts of felony threats. Rollerson and Burns were both convicted of assault with

significant bodily injury (“felony assault”). Appellants filed timely notices of

appeal. Appellants raise the following issues on appeal: (1) whether the trial court

erred in denying Rollerson‟s motion to sever his trial from Burns‟s, in order to call

her as a defense witness; (2) whether the trial court erred in denying Burns‟s motion

to sever the counts arising from the first incident (Elvans Road) from the counts of

the second incident (Bowen Road); (3) whether the evidence is sufficient to support

appellants‟ convictions for significant bodily injury; and (4) whether Rollerson‟s

two convictions for possession of a firearm during a crime of violence should merge.

We affirm in part and reverse and remand in part.
                                         3

                                         I.



      On December 5, 2012, Rollerson and Burns were charged by indictment with

several criminal offenses arising from two incidents on June 18, 2012, in Southeast

Washington, D.C. As to the first incident, which took place on Elvans Road,

Rollerson was charged with: (1) first-degree burglary while armed (D.C. Code §§

22-801 (a), -4502); (2) assault with a dangerous weapon (D.C. Code § 22-402)

(“ADW”); (3) two counts of possession of a firearm during a crime of violence or

dangerous offense (D.C. Code § 22-4504 (b)) (“PFCV”); (4) unlawful possession of

a firearm by a felon (D.C. Code § 22-4503 (a)(l)) (“UF”); (5) carrying a dangerous

weapon (D.C. Code § 22-4504 (a)) (“CDW”); and (6) threatening to injure or kidnap

a person (D.C. Code § 22-1810) (“felony threats”).



      As to the second incident, which occurred on Bowen Road, both Rollerson

and Burns were charged with: (1) assault with significant bodily injury (D.C. Code

§ 22-404 (a)(2) (“felony assault”); and (2) committing a crime of violence against a

minor (D.C. Code § 22-3611). Rollerson was individually charged with another

count of felony threats. Appellants‟ cases proceeded to trial before the Honorable
                                         4

Patricia A. Broderick on July 9, 2013. 1     The jury found Rollerson guilty of

first-degree burglary while armed, ADW, both PFCV counts, both felony threats

counts, and felony assault, but acquitted him of CDW. The jury found Burns guilty

of felony assault.



      On September 29, 2013, the trial court sentenced Rollerson to 114 months in

prison for first-degree burglary while armed, 30 months for ADW, 60 months for

each PFCV conviction, and 14 months for each felony threats conviction.

Rollerson was sentenced to 14 months for the assault with significant bodily injury

arising out of the second incident. Rollerson‟s sentences for burglary, ADW, and

PFCV were directed to run concurrently but consecutively to his sentence for the

felony threats and felony assault. The trial court also sentenced Rollerson to five

years of supervised release and a $100 fine for each conviction, totaling $700.

Burns was sentenced to 18 months in prison, followed by three years of supervised

release. The trial court suspended the execution of Burns‟s entire sentence and

placed her on two years of supervised probation.




      1
        The following charges were not submitted to the jury: (1) the UF charge
against Rollerson and (2) the committing a crime of violence against a minor charges
against Rollerson and Burns.
                                          5

                                          II.



A. The Elvans Road Incident

      On the night of June 17, 2012, Stefanie Harrington (“Harrington”) and her

friend Robert Teamer (“Teamer”) were having drinks together in Harrington‟s

apartment, located in the 2500 block of Elvans Road, Southeast.            Later that

evening, Teamer and Harrington left the apartment and went outside to spend time

with her neighbors. At approximately 11:00 p.m., Teamer went back inside the

building without Harrington, and fell asleep in her apartment. At approximately

1:00 a.m. on June 18, 2012, Harrington saw her boyfriend and female friend outside

and went out to engage them in conversation. While she was outside, Harrington

testified that she saw Burns standing by her car and overheard her stating loudly that

someone had flattened the tires of her car. Burns then went inside Harrington‟s

apartment building and walked upstairs. Not long thereafter, Rollerson came out of

the apartment and approached Harrington and her friends. Rollerson addressed

Harrington‟s boyfriend first and asked him who had flattened their car tires.

Harrington‟s boyfriend stated that he did not know who had done it, to which

Rollerson responded, “[O]h, you don‟t know, all right, I‟m going to be back with the

pump,” which Harrington understood to be “his gun.”
                                         6

      Harrington walked back inside the building and continued upstairs to her

apartment. When she entered the building, she saw Burns coming back down the

stairs and the two made eye contact. Harrington testified that Burns walked so

close to her that she almost bumped into her. When Harrington stopped and turned

around, Burns moved on but stated, “they better go in the house,” which Harrington

perceived as a threat. After hearing Burns‟s statement, Harrington testified that she

went into her apartment and put a kitchen knife and an empty half-pint liquor bottle

into her purse for her protection. While inside the apartment, Harrington told

Teamer, who had been asleep, that she thought “there was about to be something”

and wanted him to come outside to be a witness.



      Harrington left her apartment, followed by Teamer, and saw Burns coming

back up the stairs to the top level of the apartment where Harrington lived.

Harrington approached Burns and said, “. . . so [w]hat you think I flattened your

tires.” Burns replied, “yeah” and stated that because she and Harrington were

involved in verbal altercations in the past, Harrington may have been responsible for

the damage to her tires. Burns and Harrington continued to argue until Rollerson

came upstairs and intervened in the argument. At some point during the altercation,

Harrington, Teamer, Burns, and Rollerson exited the apartment and moved outside
                                           7

to the apartment parking lot.2 Harrington testified that after Rollerson saw the knife

she had placed inside her purse earlier that evening, he asked her, “[W]hat you going

to do with that?” Harrington instructed Rollerson to back away from her and he

complied. When Rollerson retreated, Harrington tossed the knife down by a car.

After Harrington threw the knife to the ground, Rollerson retrieved it and

approached Harrington with it. Rollerson continued to approach Harrington, until a

man stopped him and held him back before he could reach her. Harrington testified

that Rollerson threw the knife at her, which hit her in the arm. While Burns and

Harrington were arguing, Teamer overheard Rollerson say, “[F]orget this, I‟m about

to go get that.” Teamer informed Harrington that he believed Rollerson intended to

get a weapon, and the two left and walked up to Harrington‟s apartment.



      Harrington and Teamer entered the apartment and locked the bottom lock on

the door. Harrington then went into her bedroom to look for another weapon.

Teamer testified that shortly thereafter, the man who he had just seen earlier that

night in the parking lot, “busted inside the door.” According to Teamer, Rollerson

entered the apartment and stated, “I‟m going to blow a hole in you guys,” but was

restrained again by the same person who had held him back earlier that night.


      2
          The transcript does not clearly reflect how this transition occurred.
                                         8

Harrington testified that she heard a “big boom, like somebody busting in [her]

door,” and when she stepped out of her bedroom, she saw “Omar [Rollerson] with a

shotgun.” Harrington stated that she heard a noise, “like the impact of somebody

being hit,” and a scream. Harrington went into the living room and saw that

Teamer‟s face was bruised, and Rollerson had left the apartment. Teamer testified

that before Rollerson left, he had “poked” him in the face with the shotgun.

Harrington and Teamer called the police following the incident. Harrington told

police about the altercation and identified Rollerson as the man who entered her

apartment with the shotgun. On cross-examination, Teamer testified that the man

he saw in the parking lot was the same person who had come to the apartment door,

but then indicated that Rollerson (as he appeared in the courtroom at trial) did not

look like the same man who came to Harrington‟s door the night of the burglary.



B. The Bowen Road Incident

      Later that day, at approximately 2:00 p.m., Burns approached 17-year old,

Jasmine Patterson (“Patterson”), her boyfriend, her younger sister, and her cousins

on the front porch of Patterson‟s apartment building at 2555 Elvans Road.

Patterson testified that Burns approached the group and repeatedly asked if they

knew who flattened her car tires. Patterson became upset because of the manner in

which Burns approached her, which led to a verbal altercation between her and
                                          9

Burns. During the argument, Patterson‟s stepfather and mother came outside and

became involved in the dispute. Shortly thereafter, Rollerson turned to Burns and

said, “F that, we‟re going to get Nellie and them,” which Patterson took to mean, “he

[was] going to get someone to come over where [she] live[d]” and fight them.

Rollerson and Burns then walked off, got into a silver van and drove away. After

Rollerson and Burns left, Jasmine and the rest of the group walked down Sheridan

Road towards Patterson‟s grandmother‟s house.             According to Patterson‟s

testimony, when the group reached the intersection of Sheridan and Bowen Road,

she saw Rollerson and Burns driving towards her. Both Rollerson and Burns exited

the silver van, followed by five girls, whom Rollerson referred to as his nieces.

Patterson testified that one of the girls yelled at the group as they walked, shouting,

“F y‟all Bs going? Come back. Fight us.” Patterson stated that once the girls

caught up with the group, one of the girls hit her and pulled her to the ground.

While she was on the ground, she stated that Rollerson hit her in the face. Patterson

was then hit with a log while she was on the ground. Patterson stated that Burns

was standing off to the side for the majority of the physical altercation, but also hit

her at some point during the fight. David Minor (“Minor”), Patterson‟s boyfriend

at the time, arrived at the scene of the altercation and saw that Patterson had been

injured. When Rollerson saw Minor approach, he warned him not to get involved

or he was going to “get that out of the car and smoke [him].” Minor perceived that
                                         10

statement as a threat that Rollerson would retrieve a weapon from the van. An older

woman then exited the Sheridan Road apartment complex and threatened to call the

police. Rollerson, Burns, and the five girls got into the silver van and drove

towards Elvans Road. Patterson and the rest of the group continued on to her

grandmother‟s house, where her grandmother called the police. Patterson spoke

with the police when they arrived and was taken by ambulance to the hospital to

receive stitches for the cut over her right eye. She received nine stitches in total.

Patterson, her sister, and cousin Charnese identified Rollerson and Burns in a photo

array as the two individuals involved in the incident.



                                         III.



      Appellants challenge the trial court‟s denial of their respective severance

motions and the sufficiency of the evidence to sustain their convictions for felony

assault arising from the Bowen Road incident.



A. Rollerson’s Severance Motion

      Rollerson argues that the trial court erred in denying his motion to sever his

trial from that of co-defendant Burns. For the following reasons, we agree and

reverse and vacate his convictions as to counts 1-4 and 6 of the jury verdict and
                                          11

remand for a new trial.



      Before trial, Rollerson filed a severance motion arguing that severance was

warranted because Burns‟s ability to testify on his behalf was essential to his

defense, as she would offer exculpatory evidence regarding the charges arising from

the Elvans Road incident. Rollerson proffered that, if his severance motion were

granted, Burns could testify at a separate trial that Rollerson was not present during

the argument that led to the burglary and therefore did not make statements

indicating he was going to retrieve a weapon and confront Harrington with it. The

government opposed the motion, and argued that Burns‟s testimony was not

substantially exculpatory because the government possessed other independent

evidence (the testimony of Harrington) to prove that Rollerson was present during

the previous altercation and committed the charged offenses. The government

stated that it would be willing to stipulate to Burns‟s proposed testimony.

Rollerson maintained that he would be severely harmed by his inability to call a live

witness. The trial court denied Rollerson‟s motion, citing to the government‟s

willingness to stipulate and Rollerson‟s ability to use phone records as adequate

alternatives to Burns‟s live testimony. Ultimately, Rollerson chose not to present a

stipulation of Burns‟s testimony, or the phone records at trial.
                                            12

       This court reviews a trial court‟s denial of a severance motion for abuse of

discretion. Hagans v. United States, 96 A.3d 1, 40 (D.C. 2014). This court will

reverse such a denial only if a defendant shows that he suffered “manifest prejudice”

as a result of being tried jointly. Harrison v. United States, 76 A.3d 826, 834 (D.C.

2013). This court recognizes a presumption that persons jointly indicted together

should be tried together. Sousa v. United States, 400 A.2d 1036, 1040 (D.C. 1979).

The trial court should grant severance “„only if there is a serious risk that a joint trial

would compromise a specific trial right of one of the defendants, or prevent the jury

from making a reliable judgment about guilt or innocence.‟” Moore v. United

States, 927 A.2d 1040, 1056 (D.C. 2007) (quoting Zafiro v. United States, 506 U.S.
534, 539 (1993)). “[A]mong the specific trial rights that a motion for severance is

intended to secure is the right to present a defense and call witnesses on one‟s own

behalf.” Williams v. United States, 884 A.2d 587, 593 (D.C. 2005).



       1. Substantially Exculpatory Standard

       Rollerson contends that the proposed testimony of Burns was substantially

exculpatory under Jackson, and therefore required the trial court to grant his

severance motion. Considering this court‟s case law, the fundamental right to a fair

trial and the nature of the proposed testimony, we conclude the testimony had

substantial exculpatory potential and the subsequent denial of Rollerson‟s motion to
                                        13

sever was an abuse of discretion.



      In deciding whether to sever based on a claim of exculpatory codefendant

testimony, a court should consider: (1) the exculpatory nature and effect of the

desired testimony; (2) the movant‟s desire to present the codefendant‟s testimony;

(3) the codefendant‟s willingness to testify; and (4) the demands of judicial

administration. See Jackson v. United States, 329 A.2d 782, 788 (D.C. 1974). The

movant must “satisfy the court that the testimony would be exculpatory in effect and

that the co-defendant is reasonably likely to testify.” Williams, 884 A.2d at 594.

In assessing the exculpatory nature of a codefendant‟s proposed testimony, the

testimony need not prove actual innocence. Id. at 595-96. Accordingly, a court

looks to how the proposed testimony, if credited by the jury, would prove or

disprove charged offenses. See id.; Martin v. United States, 606 A.2d 120, 130

(D.C. 1991); King v. United States, 550 A.2d 348, 356-57 (D.C. 1988). A trial

court should not rely upon credibility determinations of a codefendant‟s proposed

testimony when assessing whether the testimony is substantially exculpatory as

credibility determinations are reserved for the jury.    See Martin, 606 A.2d at

129-30; King, 550 A.2d at 356.



      Here, the trial court found that if presented, Burns‟s proposed testimony
                                           14

would be “officially” exculpatory. Rollerson contends that this finding indicates

that the trial court established the first prong of the Jackson analysis. We agree.

Despite the government‟s assertion that this statement was unclear, we are satisfied

that this finding by the trial court can be most plainly read to fulfill the first element

of Jackson, that the proposed testimony was “exculpatory in nature and effect.”

See Jackson, 329 A.2d at 788.          To establish the second and third elements,

Rollerson proffered evidence that Burns would testify that Rollerson was not present

in the parking lot during the altercation with Harrington and that she did not notify

him of the altercation until the next morning.         Additionally, Burns‟s attorney

confirmed the veracity of the proffer and verified that Burns was willing to testify on

Rollerson‟s behalf provided her trial was first.



      Having presented sufficient evidence of the exculpatory nature of Burns‟s

potential testimony and her willingness to testify, we hold that the proposed

testimony was substantially exculpatory. This court has found similar codefendant

testimony to be substantially exculpatory and remanded accordingly, where the

proposed evidence directly negated motive, where the only other evidence of guilt

was the testimony of the complaining witness or arresting officer, and where the

denial of a severance motion was predicated on a credibility determination made

before any co-defendant testimony was presented to the jury.
                                         15



      In Martin, an appellant was prevented from introducing the testimony of a

codefendant who pled guilty before trial because the judge believed that the

codefendant‟s alleged inconsistent statements indicated he would be “a most

undependable witness.” Martin, 606 A.2d at 126. Despite the inconsistencies and

credibility flaws of the codefendant, this court determined that the testimony had

substantial exculpatory potential because the nature of the proposed testimony went

to the appellant‟s motivation for committing the charged offense. Id. Further, this

court emphasized the importance of permitting the jury to hear such testimony

because questions of credibility are reserved for the finder of fact. Id. at 129. By

prohibiting the jury from hearing appellant‟s alternative theory for motive, presented

through the testimony of the codefendant, this court found that the trial court erred

and remanded for a new trial.



      Additionally, in Williams this court concluded that co-defendant testimony

was substantially exculpatory where the appellant and a codefendant were convicted

of several weapons offenses after police officers discovered a handgun above

appellant‟s seat in the course of a traffic stop. Williams, 884 A.2d at 589. Based

on the sole testimony of an arresting officer that observed appellant lean forward in

his seat, the government contended that appellant and codefendant had constructive
                                         16

possession of the weapon and were both guilty of the weapons offenses. Id. at 592.

This court found that the trial court abused its discretion by denying appellant‟s

severance motion where appellant wanted to offer the testimony of the codefendant,

the only other witness to the incident, to show that the appellant was never seen with

the gun. Id. at 595-96.      Though the trial court acknowledged the proposed

testimony was exculpatory, this court found that it erred by failing to consider the

relative weakness of the government case, which hinged upon the testimony of the

police officer, when deciding to deny appellant‟s motion. Id.



      Finally, in King, the appellant and a codefendant were convicted of unlawful

distribution of PCP and marijuana. King, 500 A.2d at 350. At trial, a police

officer testified to being sold narcotics by appellant and codefendant.            Id.

Appellant testified on her own behalf and denied any involvement in the sale of

narcotics, claiming she was in the area to visit her child‟s school. Id. at 351.

Arguing that the codefendant was the only person present at the transaction, besides

the undercover officer, appellant‟s counsel maintained that the codefendant‟s

testimony would be crucial to appellant‟s defense. Id. The trial court denied the

motion to reopen. Id. This court remanded for a new trial holding that appellant

was substantially prejudiced by the denial of the motion to reopen her case, as the

co-defendant was the only other witness to the transaction. Id. at 357. Although
                                         17

the government argued that the codefendant lacked credibility, this court determined

the potential incongruences of the codefendant‟s testimony did not trump the

defendant‟s right to present a witness in his defense that planned to testify to

exculpatory evidence. Id. at 356.



      For Rollerson, similar to the proposed testimony in Martin, Burns would have

provided probative evidence of his intent and motive for committing the alleged

offense had they been tried separately. See Martin, 606 A.2d at 122, 130. Id. at

126. By requiring a stipulation in place of live testimony, the trial court foreclosed

on the jury‟s ability to hear from Burns and determine the credibility of her

testimony and whether Rollerson lacked the motive to commit the alleged offenses

stemming from the altercation at the apartment. In the present case, analogous to

the court‟s analysis in Williams and King, the trial court does not appear to have

considered the relative strength of the government‟s case in weighing the

exculpatory nature of Burns‟s testimony, leaving the jury to rely solely on the

testimony of the complaining witness to establish Rollerson‟s conduct during the

Elvans Road incident. See Williams, 884 A.2d at 596.



      Notwithstanding the extension of time and potential delay in retrying these

cases severally, the demands of judicial administration do not outweigh Rollerson‟s
                                           18

right to a fair trial. Similar to the court in Williams, the court‟s “concern for judicial

efficiency” in this case cannot outweigh a criminal defendant‟s right to present

exculpatory evidence on his behalf. Id. at 602. On these facts, we conclude that

evidence proffered by Burns would have been substantially exculpatory under

Jackson and constituted sufficient grounds for severing Burns‟s trial.



      2. Stipulation as a Substitute to Live Testimony

      Although the government contends that a stipulation as to the content of

Burns‟s proposed live testimony would have been a sufficient alternative, this court

has held that except in very limited circumstances, “a party may not be forced to

accept a stipulation in lieu of testimonial or tangible evidence.” Daniels v. United

States, 738 A.2d 240, 251-53 (D.C. 1999) (abrogated on other grounds by

Wilson-Bey v. United States, 903 A.2d 818 (D.C. 2006)); see also Old Chief v.

United States, 519 U.S. 172, 188-90 (1997). In Daniels, the defense proposed

stipulating to the content of a coroner‟s report in lieu of the medical examiner‟s live

testimony. Id. at 249. The trial court declined to force the government to stipulate

and this court affirmed that decision, reasoning that the medical examiner‟s live

testimony also demonstrated that the murder was done intentionally with

premeditation and deliberation. Id. at 252. Additionally this court concluded:
                                             19

       Live testimony or tangible evidence offers so many significant
       advantages over a stipulation that we think it would be grossly unfair
       for a court to force a party to rely on the latter rather than the former, for
       a stipulation will almost never have the same probative value and
       persuasive power as the testimony of a live witness or a tangible object.

Id. at 251.



        In Daniels, this court expressed more generally, that the substitution of live

testimony for a stipulation was improper, primarily because of its inferior probative

value. In this case, however, where the substitution was forced upon a criminal

defendant, rather than the government, additional concerns about the fundamental

right to a fair trial arise. It is well established that the right to call witnesses in one‟s

defense carries significant constitutional implication and is a “fundamental element

of due process of law.” Martin, 606 A.2d at 127 (quoting Washington v. Texas, 388
U.S. 14, 19 (1967)); See King, 550 A.2d at 353. The fundamental nature of this

right necessitates “close scrutiny” of any action which has the effect of

circumventing it. See id. In this case, Rollerson, a criminal defendant, was given

one choice; to either accept a less probative stipulation in place of Burns‟s proposed

testimony or to present no live witness testimony to prove motive or intent in his

defense of the Elvans Road charges. Under the circumstances in this case, a new

trial is necessary because of the trial court‟s decision to only permit a stipulation

denied Rollerson the right to present exculpatory evidence regarding his motive
                                           20

through Burns‟s live testimony, which if deemed credible, would have substantially

exculpated him. See Martin, 606 A.2d at 127.



      Here, the government contends that even assuming the trial court abused its

discretion, any abuse was harmless in light of the weight of the evidence against

Rollerson. This argument, however, is unpersuasive because the only evidence

offered by the government placing Rollerson in the parking lot and in the apartment

on the night of the incident was the testimony of the complaining witness,

Harrington. Further, Teamer, the only other person who was present at both

locations, did not positively identify Rollerson as the individual that committed the

assault against him. Rather, Teamer testified that the man who was involved in the

altercation at the car was the same man that assaulted him inside the apartment, but

not the same man he saw in the courtroom on the day of trial. The government‟s

case, therefore, rested upon the credibility of Harrington.         In attempting to

substitute Burns‟s live testimony with the proposed stipulation, the trial court denied

the jury the benefit of weighing the credibility of Burns against Harrington and

therefore prejudiced Rollerson‟s right to a fair trial.



      In accord with the remedy given in Martin, King, and Williams, we remand

Rollerson‟s convictions for a new trial in which his codefendant‟s testimony can be
                                          21

introduced. See Williams, 884 A.2d at 589; Martin, 606 A.2d at 129-30; King, 550
A.2d at 356.



B.   Burns’s Severance Motion

      Like Rollerson, Burns contends that the trial court erred in denying her

severance motion because: (1) the majority of the charged conduct only related to

Rollerson; (2) there were two separate incidents, one of which she was not charged

for; and (3) trying her case with Rollerson‟s would result in prejudice.          The

government opposed the motion, arguing Burns could not show that manifest

prejudice resulted from a joint trial. More specifically, the government contended

that severance was not appropriate because the crimes arose from the same joint

“crime spree” and the jury was capable of making and made independent

determinations of guilt aided by court instruction. The trial court denied Burns‟s

motion, ruling that limiting instructions would be given to explain to the jury that

evidence of the burglary and assault was admissible only in regards to Rollerson.

During trial, Burns renewed her motion for severance, which was again denied. We

conclude that the trial court did not abuse its discretion in denying Burns‟s severance

motion because she was not prejudiced by the joint trial.



      This court will reverse such a denial only if a defendant shows that she
                                         22

suffered “manifest prejudice” as a result of being tried jointly. Harrison, 76 A.3d at

834.   “Manifest prejudice occurs only where the evidence of a defendant‟s

complicity in the overall criminal venture is de minimis when compared to the

evidence against his codefendants.” Scott v. United States, 619 A.2d 917, 930

(D.C. 1993).    A defendant does not suffer manifest prejudice just because a

significant portion of the government‟s trial evidence is applicable only to her

codefendants. Walker v. United States, 982 A.2d 723, 729 (D.C. 2009). “This is

so even though some of the evidence concerns prior criminal offenses or bad acts

relating only to other codefendants.” Johnson v. United States, 596 A.2d 980, 987

(D.C. 1991) (quoting Payne v. United States, 516 A.2d 484, 490 (D.C. 1986)).

Thus, the inquiry is only whether the trial evidence is “so complex or confusing” that

the jury could not make “individual determinations about the guilt or innocence of

each defendant.”     Id.   “It is accepted that in any trial involving multiple

defendants, some amount of potential prejudice is permissible if outweighed by

considerations of economy and expedition in judicial administration.” Payne v.

United States, 516 A.2d 484, 490 (D.C. 1986). “[T]he trial court‟s role is not to

balance on a scale the comparative weights of the evidence as to each defendant.”

Id. The fact that a defendant would have had a better chance of acquittal had she

been tried alone is not, by itself, grounds for concluding that severance was

improperly denied. Medley v. United States, 104 A.3d 115, 123 (D.C. 2014).
                                         23

      Here, the trial court did not abuse its discretion in denying Burns‟s motion for

severance because any prejudicial effect which resulted from her joint trial did not

rise to the level of manifest prejudice necessary to require reversal. Burns‟s

argument that severance was appropriate because her involvement in the Elvans

Road incident was de minimis is unavailing. Although Burns was not charged with

crimes arising from the Elvans Road incident, Burns played a central role in the

events that led to Rollerson‟s crimes and her actions at that event show her motive to

commit the assault later that day as she and Rollerson continued to seek out and

punish the person who slashed her car tires. Thus, neither Burns‟s involvement in

the Elvans Road incident nor her role in the “criminal enterprise” as a whole was de

minimis.



   Moreover, this is not a case that was “so complex or confusing” that the jury

would have been unable to make “individual determinations about the guilt or

innocence of each defendant.” Hagans, 96 A.3d at 41. Indeed, throughout the

trial and during closing arguments, both government and defense counsel reminded

the jury that there were two separate incidents and that Burns was not charged with

anything that happened on Elvans Road, only the assault that occurred on Bowen

Road. Furthermore, during trial, after the government‟s presentation of evidence

concerning the Elvans Road incident and before its presentation of evidence
                                         24

concerning the Bowen Road incident, the trial court instructed the jury that “up to

now all the evidence has been against Mr. Rollerson and the charges involving only

Mr. Rollerson.” And, during final jury instructions, the trial court parsed the

offenses specifically against Rollerson from those against both Rollerson and Burns,

made clear the location of each offense, and instructed that evidence for counts 1-6

relating to Rollerson for the Elvans Road incident could not be used in reaching

verdicts as to counts 7 and 8 relating to the Bowen Road incident in which Burns was

charged. These instructions properly protected Burns from manifest prejudice or

improper use of evidence against her. See Christian v. United States, 394 A.2d 1,

20 (D.C. 1978) (“[A]n appellate court will be extremely reluctant to reverse [a trial

court‟s denial of severance] on grounds of prejudicial joinder when the trial court

has minimized the prejudice through the efficacious use of cautionary

instructions.”). Accordingly, we are satisfied that the trial court acted within its

discretion when it denied Burns‟s motion for severance.



C. Sufficiency of the Evidence for Felony Assault

      Appellants allege that the evidence at trial was insufficient to support their

convictions of felony assault. In reviewing a claim of sufficiency of the evidence,

this court must determine, “whether, after viewing the evidence in the light most

favorable to the government, drawing all reasonable inferences in the government‟s
                                         25

favor, and giving deference to the jury‟s right to determine credibility and weight,

there was sufficient evidence from which a reasonable mind might fairly infer guilt

beyond a reasonable doubt.” Blakeney v. United States, 653 A.2d 365, 369 n.3

(D.C. 1995). The evidence need not “compel a finding of guilt” or negate “every

possible inference of innocence.” Timberlake v. United States, 758 A.2d 978, 980

(D.C. 2000). The government need only present some probative evidence on each

essential element of the crime. Jennings v. United States, 431 A.2d 552, 555 (D.C.

1981).



      Among the elements necessary to prove felony assault, the government must

establish that the defendant caused “significant bodily injury” to another person,

defined as “an injury that requires hospitalization or immediate medical attention.”

In re R.S., 6 A.3d 854, 857 (D.C. 2010) (quoting D.C. Code § 22-404 (a)(2)). The

threshold for such injury is “markedly less severe than that required for aggravated

assault,” and the focus “must be on the nature of the injury itself and the practical

need in the ordinary course of events for prompt medical attention.” Id. at 859.

“Treatment of a higher order, requiring true medical expertise is required.”

Quintanilla v. United States, 62 A.3d 1261, 1265 (D.C. 2013)(internal quotations

omitted).
                                          26

      Appellants claim that Patterson‟s injuries were not severe enough to

constitute significant bodily injury. However, this court found in In re R.S., that

under similar circumstances, the victim suffered a significant bodily injury when she

was attacked and her resulting injuries required four to six stitches in her ear. See In

re R.S., 6 A.3d at 859. In R.S., the victim was attacked by the defendant and other

juveniles, who punched and kicked the face and head of the victim and caused her to

hit her head on a metal gate that cut her ear. The victim testified that the assault

resulted in a “laceration to her ear, a bruise on her forearm, and a scratch on the back

of her right shoulder.” Id. at 857. This court concluded that “where the injury to

the ear required four to six stitches and left a scar and where treatment was sought

and administered with reasonable promptness, we have no difficulty in sustaining

the trial court‟s conclusion that the injury met the requirement of the felony assault

statute.” Id. at 859.



      In the present case, Patterson was injured in a violent group attack, in which

Rollerson and Burns participated. After Patterson was “jumped,” she was pushed to

the ground, kicked and “stomp[ed] on,” punched multiple times in the face, and hit

in the head with a log. As a result, in addition to bruises and abrasions, she suffered

“gashes to her face” going down to the “white meat,” and was a bleeding

“mess.” She was taken to the hospital where she received care, including nine
                                          27

stitches. The government placed into evidence photographs of her injuries from the

hospital as well as medical records documenting her treatment. In light of the

evidence of Patterson‟s injuries, we are satisfied that she suffered “significant bodily

injury” for the purposes of felony assault and therefore affirm Burns‟s and

Rollerson‟s felony assault convictions.




                                          IV.



      For the foregoing reasons, we reverse the trial court‟s judgment denying

Rollerson‟s severance motion, affirm his convictions on counts 7 and 8 of the jury

verdict, vacate his convictions on counts 1- 4 and 6 of the jury verdict, and remand

the case for a new trial on charges stemming from the Elvans Road incident. As a

result, the issue of merger regarding Rollerson‟s PFCV convictions is mooted by the

reversal of the aforementioned counts. As to Burns, we are satisfied both that the

trial court did not abuse its discretion in denying her severance motion and that the

evidence was sufficient to support her conviction for felony assault. Thus, we

affirm her conviction on appeal.



                           Affirmed in part and reversed and remanded in part.